Citation Nr: 0832798	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 until June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The veteran requested a hearing at a local VA office before a 
member of the BVA on his VA Form 9 in March 2007.  
Subsequently, the veteran withdrew his request for a hearing 
on his VA Form 646 in June 2008.    


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
and the appellant is not currently shown to have a hearing 
loss disability by VA standards.

2.  Tinnitus is not shown to be causally or etiologically 
related to service. 


CONCLUSIONS OF LAW 

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO provided the appellant complete 
notice by letters dated in March and August 2006, prior to 
the rating action on appeal.  

As for the duty to assist, VA has obtained service treatment 
records, afforded the appellant a VA physical examination, 
and obtained a medical opinion as to the etiology of his 
disabilities.  Significantly, the RO obtained a VA audiology 
examination in November 2006.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.     

Service Connection Claims

The appellant contends that his bilateral hearing loss and 
tinnitus were caused by constant exposure to aircraft engine 
noise during service.  The appellant's DD Form 214 shows that 
he worked as a Jet Engine Mechanic.  The appellant does not 
concede any significant post-service or recreational noise 
exposure; however, he described a motor vehicle accident 
which resulted in head trauma and whiplash.  The appellant 
believes that his hearing was initially damaged in service 
and continued to worsen subsequently.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  Regulation 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  
The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

The appellant's service treatment records including his 
induction physical examination in May 1963 and his separation 
physical examination in June 1967 contain no evidence of 
complaints, treatment, or diagnosis for bilateral hearing 
loss or tinnitus.  Moreover, the service treatment records 
demonstrate the presence of essentially normal hearing 
bilaterally.  However, on his Form 21-526, the appellant  
states that his bilateral hearing loss and tinnitus began in 
1980, 13 years after separation from service.

The appellant underwent a VA audiological examination in 
November 2006, in which pure tone thresholds, in decibels, 
were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
10
15
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear. 

The examiner diagnosed the appellant with clinically normal 
bilateral hearing and recurrent non-localizing tinnitus.  The 
examiner concluded that the appellant's hearing sensitivity 
is within normal limits (250-8000 Hz Au) and that his 
tinnitus is not caused by or a result of noise exposure 
during military service.    

The evidence shows that the appellant has clinically normal 
bilateral hearing, and thus does not have a current 
disability as defined by VA regulations.  38 C.F.R. § 3.385.  
The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board acknowledges that at the time of the 
aforementioned VA audiometric examination in November 2006, 
the appellant explained that he experiences "confusion 
sometimes when there is lots of different background noise."  
The Board also notes the appellant's contentions of hearing 
loss, however, service connection for bilateral hearing loss 
is not warranted in the absence of proof of a current 
disability as defined by the VA.      

The evidence also shows that the appellant has recurrent non-
localizing tinnitus.    However, upon review of the claims 
file, the examiner noted that the appellant's induction and 
separation audiometric examinations were normal and that 
there were no complaints or documentation of tinnitus in 
service.  Thus, the examiner concluded that given the absence 
of a tinnitus complaint during active service, coupled with 
the report of tinnitus onset many years after discharge, that 
the tinnitus is not likely a result of noise exposure during 
military service.  The Board acknowledges, that while the 
appellant is competent to describe the symptoms he has 
experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
must be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).       


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


